         Case 1:19-cv-00783-MBH Document 24 Filed 08/27/20 Page 1 of 1




       In the United States Court of Federal Claims
  * * * * * * * * * * * * * * *                *
  SHAWN D. GRAHAM,                             *
                                               *
                        Plaintiff,             *
                v.                             *
                                               *           No. 19-783C
  UNITED STATES,                               *           Filed: August 27, 2020
                                               *
                       Defendant.              *
                                               *
  * * * * * * * * * * * * * * *                *

                                        ORDER

       The court is in receipt of the parties’ August 26, 2020 joint stipulation of dismissal
with prejudice. Pursuant to Rule 41(a)(1)(A) of the Rules of the United States Court of
Federal Claims (2020), this court ORDERS that this case be DISMISSED with prejudice,
with each party to bear its own costs and fees.

IT IS SO ORDERED.

                                                          s/Marian Blank Horn
                                                          MARIAN BLANK HORN
                                                                   Judge
